08-4810-cv(L),09-1229-cv(Con)
         Schulz v. United States Federal Reserve System


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of March, two thousand and ten.
 5
 6       PRESENT: ROBERT D. SACK,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges,
 9                RICHARD K. EATON,
10                         Judge. *
11
12
13
14       ROBERT L. SCHULZ,
15
16                                       Plaintiff-Appellant,
17
18                        -v.-                                                  08-4810-cv(L)
19                                                                              09-1229-cv(CON)
20
21       UNITED STATES FEDERAL RESERVE SYSTEM, BEN S. BERNANKE,
22       CHAIRMAN OF THE UNITED STATES FEDERAL RESERVE SYSTEM, UNITED
23       STATES DEPARTMENT OF THE TREASURY, TIMOTHY F. GEITHNER, **
24       SECRETARY OF THE UNITED STATES DEPARTMENT OF THE TREASURY,
25       UNITED STATES, ***
26
27                                       Defendants-Appellees.
28


                  *
                       The Honorable Richard K. Eaton, of the United States Court of
         International Trade, sitting by designation.

                  **
                  Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Secretary
         of the Treasury Timothy F. Geithner is automatically substituted for former
         Secretary of the Treasury Henry M. Paulson, Jr., as a defendant in this case.

                  ***
                        We direct the Clerk of the Court to amend the official caption as
         noted.
 1   FOR APPELLANT:     ROBERT L. SCHULZ, pro se, Queensbury, NY.
 2
 3   FOR APPELLEES:     PAULA RYAN COHEN, Assistant United States
 4                      Attorney, for Andrew T. Baxter, Acting
 5                      United States Attorney for the Northern
 6                      District of New York, Syracuse, NY.
 7
 8        Appeal from the United States District Court for the
 9   Northern District of New York (Sharpe, J.).
10
11       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

12   AND DECREED that the judgment of said district court be

13   AFFIRMED.

14       Appellant appeals from a judgment of the United States

15   District Court for the Northern District of New York

16   (Sharpe, J.), which denied injunctive relief and dismissed

17   his complaint.   We assume the parties’ familiarity with the

18   underlying facts, the procedural history, and the issues

19   presented for review.

20       We review a district court's grant of a motion to

21   dismiss for lack of standing de novo.   Fulton v. Goord, 591

22   F.3d 37, 41 (2d Cir. 2009).   With the minor exception of

23   some First Amendment claims not at issue here, a person’s

24   status as an American citizen or taxpayer is insufficient to

25   confer on him or her standing to bring a lawsuit seeking to

26   hold a government action or a statute unconstitutional in

27   the absence of an articulable injury-in-fact that is

28   distinct from the injury suffered by all such citizens or

29   taxpayers.   See, e.g., Hein v. Freedom From Religion Found.,
1    Inc., 551 U.S. 587, 593 (2007) (“[T]he payment of taxes is

2    generally not enough to establish standing to challenge an

3    action taken by the Federal Government.”); Schlesinger v.

4    Reservists Comm. to Stop the War, 418 U.S. 208, 226-27

5    (1974) (finding a person’s interest as a citizen “too

6    abstract to constitute a ‘case or controversy’ appropriate

7    for judicial resolution”).   The district court was correct

8    that Appellant does not have standing, and thus federal

9    courts have no jurisdiction over his claims.   See

10   DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 344-45 (2006).

11       For the foregoing reasons, the judgment of the district

12   court is hereby AFFIRMED.

13
14                                FOR THE COURT:
15                                Catherine O’Hagan Wolfe, Clerk
16
17




                                   3